FILED
                              FOR PUBLICATION
                                                                         JAN 30 2015
                    UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


JOHNNY BACA,                                   No. 13-56132

              Petitioner - Appellant,          D.C. No. 5:08-cv-00683-MMM-
                                               PJW
  v.

DERRAL ADAMS,                                  ORDER

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                 Argued and Submission Deferred January 8, 2015
                              Pasadena, California

                           Resubmitted January 30, 2015


Before: KOZINSKI, WARDLAW, and W. FLETCHER, Circuit Judges.

       Respondent’s unopposed motion to summarily reverse the district court’s

judgment is hereby GRANTED.

       The judgment below is REVERSED. The district court is directed to enter

an order granting a conditional writ of habeas corpus, releasing Baca from custody



                                        -1-
unless the state of California retries him within a reasonable period of time.

      REVERSED and REMANDED. The mandate shall issue forthwith.




                                          -2-
                                   COUNSEL

Patrick J. Hennessey, Jr. (argued), Law Office of Patrick Hennessey, San Diego,
CA, for Petitioner-Appellant

David Delgado-Rucci, Kevin Vienna (argued), Office of the California Attorney
General, San Diego, CA, for Respondent-Appellee




                                       -3-